DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-16 are objected to because of the following informalities:  In claim 1, the second line from the end, the phrase “of from” is repeated.  Appropriate correction is required.

Response to Arguments
Applicant's arguments filed March 29, 2022 have been fully considered but they are not persuasive.
Applicant’s argument that the cited references do not teach or suggest the newly added limitations is not persuasive as set forth in the rejection below. Further it is noted that the limitation “the combined amounts of the at least one first and the at least one second amine epoxy curing agents may be in the range of from of from 30 to 70 wt.-%, based on the total weight of part (A)” is optional due to the phrase “may be in the range”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Juvin-Pedretti et al. (EP 0 838 499) in view of Song et al. (WO 2013/159279) and in view of Merz et al. (US 2008/0093021).
Regarding claims 1, 3, 4, 5, 8, and 9: Juvin-Pedretti et al. teaches a curable composition (abstract), where “coating precursor” is intended use and carries little patentable weight. The composition of Juvin-Pedretti et al. comprises two parts (Table 1) where the first part/part A comprises a diamine hardener and inorganic microspheres/hollow glass microspheres (table 1), and the second part/part B comprises at least one epoxy resin/EPIKOTE 232 and inorganic microspheres/hollow glass microspheres (table 1). Juvin-Pedretti et al. also teaches a fire retardant agent (page 5 lines 5-15) and a density of less than or equal to 1 g/cm3 (page 2 lines 35-40), which overlaps the claimed range. The diamine hardener can be a polymeric diamine hardener (page 3 lines 30-56).  The amount of the polymeric diamine curing agent used is 10-200 parts by weight based on 100 parts by weight of the epoxy group containing compound (page 4 lines 30-35).  Since the amounts of part (A) to part (B) used is 100 g of part A and 100 g of part B (page 5 line 57), or 1:1, then in the part A/hardener part, which is 100 g, there can be 10-100 g of the polymeric diamine curing agent, which overlaps the claimed range.  It is noted that it is optional for the combined amounts of the at least one first and the at least ne second amine epoxy curing agents to be in a range of 30 to 70 wt. % based on the total weight of part (A) due to the language “may be in the range”.
Juvin-Pedretti et al. does not teach the at least one amine epoxy curing agent based on a phenolic lipid in the curing agent part. However, Song et al. teaches an amine epoxy curing agent based on a phenolic lipid, such as phenalkamine (page 2 line 4) based on an alkylphenol (page 7 lines 5-10) and/or is cardanol based (page 7 lines 5-15).  Juvin-Pedretti et al. and Song et al. are analogous art since they are both concerned with the same field of endeavor, namely epoxy coatings.  At the time of the invention a person having ordinary skill in the art would have found it obvious to use the phenalkamine of Song et al. in the composition of Juvin-Pedretti et al. and would have been motivated to do so since Song et al. teaches it is the preferred curing agent in a coating that has improved overcoatability.
Juvin-Pedretti et al. also does not teach the epoxy reactive flexibilizer. However, Merz et al. teaches a similar two component epoxy composition with a flexibilizer/cardanol glycidyl ether (para. 54), which has an aromatic core and at least one aliphatic side chain and at least one epoxy moiety, and is a phenolic lipid. Juvin-Pedretti et al. and Merz et al. are analogous art since they are both concerned with the same field of endeavor, namely two component epoxy compositions. At the time of the invention a person having ordinary skill in the art would have found it obvious to use the cardanol glycidyl ether of Merz et al. in the composition of Juvin-Pedretti et al. and would have been motivated to do so since it is an environmentally friendly epoxy. 
Regarding claim 2: Juvin-Pedretti et al. teaches diglycidyl ethers of bisphenol A and/or F (page 3 lines 8-10).
Regarding claim 6: Juvin-Pedretti et al. teaches red phosphorous (page 5 lines 20-25).
Regarding claim 7: Juvin-Pedretti et al. teaches melamine phosphate (page 5 lines 20-25), which is an organophosphate.

Claims 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Juvin-Pedretti et al. (EP 0 838 499) in view of Song et al. (WO 2013/159279) and in view of Merz et al. (US 2008/0093021) as applied to claim 1 and in view of Singler et al. (US 2002/0187292).
Regarding claim 10: Juvin-Pedretti et al. teaches a method comprising providing the composition combining parts A and B, applying to a surface of a substrate/mold and allowing it to cure (page 6 lines 5-15).
Juvin-Pedretti et al. does not teach the sanding step. However, Singler et al. teaches a similar process where the coating is sanded/ground down to provide a smooth surface (abstract).  Juvin-Pedretti et al. and Singler et al. are analogous art since they are both concerned with the same field of endeavor, namely coating processes.  At the time of the invention a person having ordinary skill in the art would have found it obvious to sand the coating as in Singler et al. and would have been motivated to do so in order to make a smooth coated surface.
Regarding claim 11: Juvin-Pedretti et al. teaches the curing step takes place at ambient temperature (page 6 lines 5-15).
Regarding claim 12: Juvin-Pedretti et al. teaches aerospace industries (abstract).
Regarding claim 13: Juvin-Pedretti et al. teaches part of an aircraft/aerospace applications (abstract).
Regarding claim 14: Juvin-Pedretti et al. teaches the basic claimed method as set forth above.  Not disclosed is the substrate material.  However, Singler et al. teaches steel layers (para. 19).  At the time of the invention a person having ordinary skill in the art would have found it obvious to use the steel substrate of Singler et al. in the method of Juvin-Pedretti et al. and would have been motivated to do so in order to increase the applications of the coating.

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Juvin-Pedretti et al. (EP 0 838 499) in view of Song et al. (WO 2013/159279) and in view of Merz et al. (US 2008/0093021) as applied to claim 1 and in further view of Suzuki et al. (US 2006/0144555).
Regarding claims 15 and 16: Juvin-Pedretti et al. teaches the basic claimed composition as set forth above. Not disclosed is a jet rotational engine.  However, Suzuki et al. teaches a similar coating composition used for jet engines (para. 110).  Juvin-Pedretti et al. and Suzuki et al. are analogous art since they are both concerned with the same field of endeavor, namely two component coatings.  At the time of the invention a person having ordinary skill in the art would have found it obvious to use the composition of Juvin-Pedretti et al. in the product of Suzuki et al. and would have been motivated to do so in order to increase the applications of the composition.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megan McCulley whose telephone number is (571)270-3292. The examiner can normally be reached Monday - Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEGAN MCCULLEY/           Primary Examiner, Art Unit 1767